DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
“calculate a change value of the energy for each of a plurality of state transitions occurred in response to a change in any of the values of the plurality of state variables; control a temperature value indicating a temperature; randomly select an intermediate candidate from a predetermined number of state transitions based on a propriety of acceptance of each of the predetermined number of state transitions, the propriety being obtained by comparing thermal excitation energy with an energy change for a corresponding state transition, the thermal excitation energy being calculated using each of independent random numbers a number of which is same as the predetermined number; and randomly select one state transition from intermediate candidates selected by the plurality of first selection circuits” are considered to be mathematical operations 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “a state holding circuit configured to hold values of a plurality of state variables included in an evaluation function representing energy”, which is considered to be insignificant extra solution data gathering. 
The additional elements of “a calculation circuit”, “a temperature control circuit”, “first selection circuits” and “second selection circuit”  are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine(s) that performs the method steps.  
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2-5 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 6 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The steps of “calculating, by a calculation circuit, a change value of the energy for each of a plurality of state transitions occurred in response to a change in any of the values of the plurality of state variables; controlling, a temperature value indicating a temperature; randomly selecting, an intermediate candidate from a predetermined number of state transitions based on a propriety of acceptance of each of the predetermined number of state transitions, the propriety being obtained by comparing thermal excitation energy with an energy change for a corresponding state transition, the thermal excitation energy being calculated using each of independent random numbers a number of which is same as the predetermined number; and randomly selecting, one state transition from intermediate candidates selected by the plurality of first selection 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “holding, by a state hold circuit, values of a plurality of state variables”, which is considered to be insignificant extra solution data gathering. 
The additional elements of “a calculation circuit”, “a temperature control circuit”, “first selection circuits” and “second selection circuit”  are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine(s) that performs the method steps.  
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each of independent random numbers a number”.  It is not clear from the claim or the specification whether the applicant is referring to intermediate candidates or to a different set of random numbers from the predetermined number of state transitions.
Claim 1 recites the limitation “the thermal excitation energy being calculated using each of independent random numbers a number of which is same as the predetermined number” it is not clear what number the applicant is referring to.  Therefore, claims 1-5 are considered to be indefinite.
Claim 1 recites the limitation “a temperature control circuit configured to control a temperature value indicating a temperature”.  It is not clear from the claim or the specification how the temperature value is being controlled.  Therefore, claims 1-5 are considered to be indefinite.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the statutory category of the invention that is being claimed is indistinct because the preamble of the claims – which states “An optimization device” – suggest to render the claims as directed towards an apparatus; however, as the claim then further continues, the phraseology utilized such as “comparing thermal excitation energy with an energy change for a corresponding state transition, the thermal excitation energy being calculated using each of independent random numbers a number of which is same as the predetermined number”, without reciting the circuits that performs the comparing and the calculating.  The claim attempts to claim both a system and a method. The claim is indefinite as it does not reasonably apprise those skilled in the art of its scope being that it recites both a system and method.  Therefore, claims 1-5 are considered to be indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 recites the limitation “each of independent random numbers a number”.  It is not clear from the claim or the specification whether the applicant is referring to intermediate candidates or to a different set of random numbers from the predetermined number of state transitions.
Claim 6 recites the limitation “the thermal excitation energy being calculated using each of independent random numbers a number of which is same as the predetermined number” it is not clear what number the applicant is referring to.  Therefore, claim 6 is considered to be indefinite.
Claim 6 recites the limitation “controlling, by a temperature control circuit, a temperature value indicating a temperature”.  It is not clear from the claim or the specification how the temperature value is being controlled.  Therefore, claims 1-5 are considered to be indefinite.

Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Ronnow et al. [‘013] disclose a method and apparatus for solving optimization problem the method including the steps of: obtaining a first set of binary variables and a second set of binary variables; providing information regarding interactions between binary variables of the first set and binary variables of the second set; and providing an inverse temperature value. A change of a local energy of a binary variable of the first set if the 

Israel et al. [‘759] disclose a quantum annealing process that minimizes the Ising energy by evolving the ground state of an initial Hamiltonian to the ground state of a problem Hamiltonian. The ground state of the initial Hamiltonian is a superposition state in which all spin configurations are equally likely. After annealing, the spin configurations with the smallest energy with respect to the problem Hamiltonian are the most likely to be measured.
Amin et al. [‘586] disclose Using Quantum processors and classical computers to solve computational problems. The classical computer includes a parameter learning module that produces a set of parameters. The quantum processor is configured with the set of parameters to define a problem Hamiltonian and operated to perform adiabatic quantum computation and/or quantum annealing on the problem Hamiltonian to return a first solution to the problem. The parameter learning module of the classical computer is used to revise the set of parameters by performing a classical optimization, such as a classical heuristic optimization. 
Crosson et al. [NPL] disclose Solving optimization problems using simulated quantum annealing.
  
  Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui